United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1925
                                   ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Calvin Patrick McLenon,                *
                                       *      [UNPUBLISHED]
             Defendant-Appellant.      *
                                  ___________

                             Submitted: August 26, 2004
                                Filed: September 7, 2004
                                 ___________

Before BYE, LAY, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

        Calvin McLenon and two passengers were traveling eastbound on Interstate 80
through Nebraska when they were stopped by a state patrol trooper after committing
two traffic violations. After executing the stop, the trooper received deceptive
information from McLenon about his criminal history and inconsistent travel stories
from McLenon and one of the passengers. The trooper also detected a strong odor
of air freshener coming from the interior of the vehicle. His suspicions aroused, the
trooper asked for and received consent from McLenon to search the vehicle. The
trooper discovered a large amount of marijuana. McLenon thereafter was indicted for
possession with intent to distribute marijuana. He entered a plea of guilty but
reserved the right to appeal the denial of his motion to suppress all evidence seized
during what he claims was an unlawful detention that rendered his consent to search
the vehicle invalid.

       Having reviewed the record de novo, see United States v. Walker, 324 F.3d
1032, 1036 (8th Cir. 2003), we conclude the district court1 did not err in denying the
motion to suppress. In particular, we agree with the district court’s finding that,
considering the totality of the circumstances, the traffic stop did not become an
unlawful detention. See United States v. Long, 320 F.3d 795, 800 (8th Cir. 2003)
(stating the court must examine the totality of the circumstances to determine whether
or not an officer has reasonable suspicion of criminal activity to expand his
investigation during a traffic stop, and recognizing that the officer’s suspicions may
be unrelated to the traffic offense which served as the basis for the stop). Several
factors supported the trooper’s decision to seek permission to search the vehicle,
including the origination and destination points of the trip, McLenon’s deceptive
answers concerning his criminal history, and the discrepancies in travel stories from
McLenon and a passenger. We further agree with the district court’s finding that the
length of the entire stop, about thirty minutes, did not convert the stop into an
unlawful detention. See United States v. Foley, 206 F.3d 802, 806 (8th Cir. 2000)
(finding detention of less than thirty minutes following a traffic stop reasonable under
the circumstances); United States v. White, 42 F.3d 457, 460 (8th Cir. 1994) (finding
delay of one hour and twenty minutes while awaiting arrival of a drug dog reasonable
under the circumstances).

      Accordingly, we affirm the decision of the district court. See 8th Cir. R. 47B.
                     ______________________________



      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                          -2-